Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5-25-20, 12-21-20, and 6-22-21.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  In this case, “Disclosed are”{Abstract, line 1} should be deleted.

Claim Objections
Claims 1, 6, 16 and 19 are objected to because of the following informalities:  
Claim 1, line 5,
	“,” should be changed to ---;---
Claim 6, line 8,
	---and--- should be inserted after “;”
Claim 16, line 3,
	---and--- should be inserted after “;”
Claim 19, line 6,
	“,” should be changed to ---;---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) 11-13 contain(s) subject matter, e.g. “a preset second function”, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Please define what is the “preset second function”{claims 11-13}.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a next step”.  Please clarify what is the “next step”.  
-Claims 11-13 are vague and indefinite because it is not clear what is “a preset second function”.  Please clarify what is the “preset second function”.
-Claim 8 recites the limitation "the first numerical value" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
-Claims 2-17 are rejected in virtue of their dependencies on the independent claim 1 because claim 1 was objected and examined under OR option, therefore, the  limitations in claims 2-17 when referred back to one of the limitations in the independent claim 1 (under OR option) would become lack of antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 













The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Wang (US 2020/0389249 A1: Prior Art Figs.1-2 & ¶0008-¶0009).

Regarding Claim 1. {currently, claim 1 is examined under OR option}
A coding method, comprising: 
determining a target quantity of segments of a sequence to be coded according to a length of the sequence to be coded and a transmission code rate; 
performing segmentation on the sequence to be coded {Wang: step Code Block Segmentation in Prior Art Figs.1-2 & ¶0008-¶0009} according to the target quantity; 
coding each sub-sequence obtained after segmentation {Wang (US 2020/0389249 A1): step Polar Coding in Prior Art Figs.1-2 & ¶0008-¶0009 wherein the polar coding is performed on the payload divided into two segments},  
concatenating sub-sequences after coding {Wang: step Coding Block Concatenation in Prior Art Figs.1-2 & ¶0008-¶0009 wherein the code block concatenation is performed to get the final output after the polar coding is performed on the payload divided into two segments, emphasis added. 
Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Ma (US 2020/0021396 A1). 

Regarding Claim 1. {currently, claim 1 is examined under OR option}
A coding method, comprising: 
determining a target quantity of segments of a sequence to be coded according to a length of the sequence to be coded and a transmission code rate {Ma: S402 in Fig.4 & ¶0063 wherein determine a quantity C of bit sequences to be divided from the first bit sequence based on the quantity N1 of bits carried by the physical resource corresponding to , where a value of L is equal to (B+B1)/Rmin,Kmax, and RminKmax is a minimum bit rate corresponding to an allowed maximum code block length Kmax; see also Fig.6}; 
performing segmentation on the sequence to be coded {Ma: S403 in Fig.4 & ¶0065-¶0066 wherein segment the first bit sequence into C segmented bit sequences, the first bit sequence may be approximately evenly segmented into C bit sequences} according to the target quantity {Ma: C in S402}; 
coding each sub-sequence obtained after segmentation {Ma: Encoding-Fig.5 wherein after code block segmentation, ¶0073},  
concatenating sub-sequences after coding {Ma: interleaving, and resource mapping on the first bit sequence ¶0073}. 



Regarding Claim 17. The method of claim 1, wherein the segmentation comprises: 
uniform segmentation {Ma: S403-Fig.4 & ¶0065-¶0066 wherein the first bit sequence may be approximately evenly segmented into C bit sequences}; or 
non-uniform segmentation; or 
uniform segmentation after zero padding.


Claim(s) 1-2, 6, 8, 17, 19-20 & 29 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Yokomakura (US 2019/0312678 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Yokomakura (US 2019/0312678 A1) in view of Ma (US 2020/0021396 A1).

Regarding Claim 1. {currently, claim 1 is examined under OR option}
As 102 rejection:
A coding method, comprising: 
determining a target quantity of segments of a sequence to be coded {Yokomakura: C-=(C.K+ - B’)/ΔK & C+=C - C- in Fig.4} according to a length of the sequence {Yokomakura: K in Fig.4} to be coded and a transmission code rate {Yokomakura: r is the transmission code rate in B’=floor (MYr) in equation 10 & ¶0112-¶0118, in other words, r (the transmission code rate) is inherent in B’ of formula C- in Fig.4, emphasis added}; 
performing segmentation on the sequence to be coded according to the target quantity {Yokomakura: step 61-Fig.12 & ¶0125 wherein code block segmentation is  according to the code block group segmentation, which is 2, emphasis added}; 
coding each sub-sequence obtained after segmentation {Yokomakura: step 62-Fig.12 & ¶0126 wherein channel coding is performed on the segmentation, which outputted from code block segmentation in step 61-Fig.12 & ¶0125, emphasis added}, 
concatenating sub-sequences after coding {Yokomakura: step 63-Fig.12 & ¶0126 wherein codeword combining is performed}. 

As 103 rejection:
Yokomakura does not explicitly disclose the determining the target quantity of segments of sequence to be coded according to “a transmission code rate”.
However, in the same field of endeavor, Ma (US 2020/0021396 A1) discloses determining a target quantity of segments of a sequence to be coded according to a length of the sequence to be coded and a transmission code rate {Ma: S402 in Fig.4 & ¶0063 wherein determine a quantity C of bit sequences to be divided from the first bit sequence based on the quantity N1 of bits carried by the physical resource corresponding to the first bit sequence and a parameter L, a quantity of bit sequences to be divided from the first bit sequence, where a value of L is equal to (B+B1)/Rmin,Kmax, and RminKmax is a minimum bit rate corresponding to an allowed maximum code block length Kmax; see also Fig.6}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Ma’s teaching to Yokomakura’s system with the motivation being to provide “a proper bit 
 
Regarding Claim 2. The method of claim 1, wherein said that determining a target quantity of segments of a sequence to be coded according to a length of the sequence to be coded and a transmission code rate, comprises: 
determining the target quantity of segments of the sequence to be coded {Yokomakura: C-=(C.K+ -B’)/ΔK & C+=C-C- in Fig.4; Ma: determine C, S402-Fig.4 & S602-Fig.6} according to the length of the sequence to be coded {Yokomakura: C-=(C.K+ -B’)/ΔK & C+=C-C- in Fig.4, wherein K is the length of the sequence; Ma: L & ¶0063-¶0064}, the transmission code rate {Yokomakura: C-=(C.K+ -B’)/ΔK & C+=C-C- in Fig.4, wherein r is the transmission code rate in B’=floor (MYr) in equation 10 & ¶0112-¶0118, in other words, r (the transmission code rate) is inherent in B’ of formula C- in Fig.4, emphasis added; Ma: RminKmax is a minimum bit rate corresponding to an allowed maximum code block length Kmax} and a preset first function {Yokomakura: C-=(C.K+ -B’)/ΔK in Fig.4, wherein C- is the preset first function, emphasis added}. 

Regarding Claim 6. {currently, claim 6 is examined under OR option}
The method of claim 1, wherein before performing segmentation on the sequence to be coded according to the target quantity, the method further comprises: 
determining a temporary value {Yokomakura: C=1 in Fig.4} according to the length of the sequence {Yokomakura: K- =0 is the maximum K or K+ = is minimum K, which is the length of sequence in Fig.4} to be coded and the target quantity +=1 of K+ and C-=0 of K- in Fig.4, wherein C is the number of code blocks}; 
determining a proportional threshold corresponding to the transmission code rate according to the transmission code rate; 
determining whether the temporary value is greater than or equal to the proportional threshold; 
in response to determining that the temporary value is greater than or equal to the proportional threshold, proceeding to a next step. 

Regarding Claim 8. The method of claim 6, wherein the first numerical value {Note that claim 8 is rejected under 112-2nd paragraph for being lack of antecedent basis, thus it is assumed that the first numerical value is the temporary value, emphasis added} is 1 {Yokomakura: C=1, Fig.4}. 

Regarding Claim 17. The method of claim 1, wherein the segmentation comprises: 
uniform segmentation; or 
non-uniform segmentation {Yokomakura: Fig.15 wherein there are two segmentations, first segmentation size is K+ and second segmentation size K-}; or 
uniform segmentation after zero padding. 

Regarding Claim 18. (canceled) 


Regarding Claim 19. {currently, claim 19 is examined under OR option}
-Claim 19 is rejected with the same reasons as set forth in claim 1 and further discloses as following:
An electronic device {Yokomakura: Mobile Station Device 1-Fig.17}, comprising: 
a memory {Yokomakura: memory-not shown but inherent therein, ¶0194-¶0196 wherein Yokomakura’s system being implemented in software/hardware or combination thereof, emphasis added} and a processor {Yokomakura: controller 103-Fig.17}; 
the processor is configured to read programs in the memory to perform a process of {Yokomakura: ¶0194-¶0196 wherein Yokomakura’s system being implemented in software/hardware or combination thereof, emphasis added}: 
determining a target quantity of segments of a sequence to be coded according to a length of the sequence to be coded and a transmission code rate; 
performing segmentation on the sequence to be coded according to the target quantity; 
coding each sub-sequence obtained after segmenting, concatenating sub-sequences after coding. 

Regarding Claim 20. 
-Claim 20 is rejected with the same reasons as set forth in claims 1-2 & 19.
The electronic device of claim 19, wherein the processor is configured to: 
determine the target quantity of segments of the sequence to be coded according to the length of the sequence to be coded, the transmission code rate and a preset first function. 
Regarding Claims 21-28. (canceled) 

Regarding Claim 29. 
-Claim 29 is rejected with the same reasons as set forth in claims 1 & 19.
A computer readable storage medium, wherein the computer readable storage medium stores a computer program executable by an electronic device, wherein the program causes the electronic device to perform steps of the method of claim 1 when running on the electronic device {Yokomakura: ¶0194-¶0196 wherein Yokomakura’s system being implemented in software/hardware or combination thereof, emphasis added}.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2020/0389249 A1: Prior Art Figs.1-2 & ¶0008-¶0009) in view of Myung (US 2020/0228237 A1).
Regarding Claim 16. {currently, claim 16 is examined under OR option}
With the same reasons as set forth in the method of claim 1, Wang does not explicitly disclose wherein said that performing segmentation on the sequence to be coded according to the target quantity, comprises: determining a target sequence according to the sequence to be coded; performing segmentation on the target sequence according to the target quantity, wherein the target sequence is an information sequence, or a sequence consisting of an information sequence and a Cyclic Redundancy Check, CRC, sequence. 
Myung (US 2020/0228237 A1) discloses wherein said that performing segmentation on the sequence {Myung: Transport Block Size, Fig.13 & ¶0222} to be coded according to the target quantity {Myung: the size of the CBS, Fig.13 & ¶0223}, comprises: determining a target sequence {Myung: determine LDPC sequence 1340-Fig.13} according to the sequence {Myung: TBS-Fig.13 & ¶0222-¶0224} to be coded {Myung: step 1350-Fig.13 & ¶0222-¶0224 wherein the segmentation of Transport Block Size is according to the size of Code Block Size (CBS){target quantity}, and determining an LDCP sequence 1340-Fig.13 and thereafter, performing LDCP encoding based on the LDCP sequence 1350-Fig.13}; performing segmentation on the target sequence according to the target quantity, wherein the target sequence is an information sequence {Myung: LDPC sequence in step 1340-Fig.13}, or a sequence consisting of an information sequence and a Cyclic Redundancy Check, CRC, sequence.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Myung’s teaching to Wang’s system with the motivation being to “encode an LDPC capable of supporting various input lengths and code rates”{Myung: ¶0007}.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokomakura (US 2019/0312678 A1) in view of Myung (US 2020/0228237 A1).
Regarding Claim 16. {currently, claim 16 is examined under OR option}
With the same reasons as set forth in The method of claim 1, Wang does not explicitly disclose wherein said that performing segmentation on the sequence to be determining a target sequence according to the sequence to be coded; performing segmentation on the target sequence according to the target quantity, wherein the target sequence is an information sequence, or a sequence consisting of an information sequence and a Cyclic Redundancy Check, CRC, sequence. 
However, in the same field of endeavor, Myung (US 2020/0228237 A1) discloses wherein said that performing segmentation on the sequence {Myung: Transport Block Size, Fig.13 & ¶0222} to be coded according to the target quantity {Myung: the size of the CBS, Fig.13 & ¶0223}, comprises: determining a target sequence {Myung: determine LDPC sequence 1340-Fig.13} according to the sequence {Myung: TBS-Fig.13 & ¶0222-¶0224} to be coded {Myung: step 1350-Fig.13 & ¶0222-¶0224 wherein the segmentation of Transport Block Size is according to the size of Code Block Size (CBS){target quantity}, and determining an LDCP sequence 1340-Fig.13 and thereafter, performing LDCP encoding based on the LDCP sequence 1350-Fig.13}; performing segmentation on the target sequence according to the target quantity, wherein the target sequence is an information sequence {Myung: LDPC sequence in step 1340-Fig.13}, or a sequence consisting of an information sequence and a Cyclic Redundancy Check, CRC, sequence.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Myung’s teaching to Yokomakura’s system with the motivation being to “encode an LDPC capable of supporting various input lengths and code rates”{Myung: ¶0007}.
Allowable Subject Matter
Claims 3-5, 7 and 9-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 2020/0235847 A1, same assignee) discloses a polarized coding method and apparatus, an electronic device, and a storage medium are disclosed. The method comprises: determining fragmentation policies corresponding to sequences to be coded according to the lengths of the sequences to be coded and transmission rates; and performing corresponding processing on the sequences to be coded according to the segmentation policies, and performing polarized coding on the processed sequences to be coded. In embodiments of the present invention, fragmentation policies corresponding to sequences to be coded are determined according to the lengths of the sequences to be coded and transmission rates; and corresponding segmentation polices are determined according to the to-be-coded sequences having different lengths and different transmission rates, thereby ensuring performance of an uplink control channel {Claims 1-9, 13, 17-19, 22, 24-25, 30, 33, 35, 37-38, 40, 42}.
Ma (CN 108631941 A) discloses a communication method comprising the steps of: acquiring a first bit sequence to be segmented, wherein the number of bits of the first 
Xu (US 10,666,394 B2) discloses a method for encoding data in a wireless communication network. A communication device obtains an information bit sequence of a bit length K and a code length M. When M is greater than or equal to a first threshold and K is greater than or equal to a second threshold, the device divides the information bit sequence into p subsequences that are of an equal length K.sub.1. Then the device encodes each of the p subsequence to obtain p encoded subsequences. The device rate-matches each of the p encoded subsequences to obtain p rate matched subsequences, concatenates the p rate matched subsequences to obtain the output sequence of the code length M, then outputs the output sequence {Figs.2-5}.
ETSI TS 138 212 v15.2.0 (2018-07), 5G; NR; Multiplexing and Channel Coding (3GPP TS 38.212 version 15.2.0 Release 15) discloses Code Block segmentation, Channel Coding, Rate Matching, and Code Block concatenation {pages 10-32}.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464